Citation Nr: 0107245	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for osteoarthrosis of the 
left knee, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
December 1992.  

This matter arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the veteran's claim for 
assignment of an evaluation in excess of 20 percent for her 
left knee disorder, and which denied service connection for a 
right knee disorder.  The veteran filed a timely appeal of 
this determination.  Prior to certification of the case to 
the Board, the RO, in a June 2000 rating decision, granted 
service connection for a right knee disorder effective from 
January 1998.  As the award of service connection for a right 
knee disorder constitutes a full grant of benefits sought on 
appeal with respect to this issue, it is no longer in 
appellate status and will be accorded no further 
consideration by the Board of Veterans' Appeals (Board). 


FINDINGS OF FACT

1.  The veteran's left knee is not shown to be ankylosed, is 
objectively and consistently shown to involve not more than 
flexion limited to 55 degrees, and extension limited to 15 
degrees, and involves symptomatology most consistent with 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion with arthritis.  

2.  The veteran's left knee disability is not objectively 
shown to involve either recurrent subluxation or lateral 
instability.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 20 
percent for a left knee disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5260, and 5261 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that her service-connected 
left knee disability is more severe than reflected by the 
currently assigned 20 percent evaluation.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service, reports of VA rating 
examinations, a transcript of personal hearing testimony 
given before a Hearing Officer at the RO, and personal 
statements made by the veteran in support of her claim.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2. 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher schedular evaluation in certain 
cases in which functional loss due to pain is demonstrated.  

Historically, service connection for a left knee disorder was 
granted by a September 1993 rating decision, and a 10 percent 
evaluation was assigned, effective from December 15, 1992.  
At that time, the veteran was noted to experience some 
tenderness in her left knee, and had from 0 degrees of 
extension to 135 degrees of flexion.  By a May 1997 rating 
decision, the veteran was granted an increased 20 percent 
evaluation for her left knee disability, effective from 
January 21, 1997.  The decision to assign an increased 20 
percent evaluation was based upon the report of a March 1997 
VA rating examination which showed that the veteran 
complained of pain on prolonged sitting or standing.  There 
was no laxity indicated, but the veteran was objectively 
shown to experience pain on motion, and had a range of motion 
from 0 to 98 degrees.  Arthritis was not indicated.  

In January 1998, the veteran filed a claim for an increased 
rating for her left knee disability, and also included a 
claim for service connection for a right knee disorder, 
secondary to the service-connected left knee.  The veteran's 
claims were denied by an August 1998 rating decision.  She 
filed a timely appeal, and during the course of which, 
service connection for a right knee disorder, secondary to 
the service-connected left knee disability was granted by a 
June 2000 Hearing Officer's decision.  A 10 percent 
evaluation was assigned for the right knee disorder, 
effective from January 22, 1998. 

In support of her claim, the veteran submitted VA clinical 
treatment records dating from March through July 1998.  Those 
records show that the veteran underwent inpatient surgery in 
July 1998 for an arthroscopy of the left knee with trimming 
of chondromalacia and joint debridement.  The treating 
physician concluded with diagnoses of grade three 
chondromalacia of the retropatellar surface and hypertrophic 
scar tissue and small intermedial plica.  

The veteran underwent a VA rating examination in March 1998.  
The report of that examination shows that the veteran 
complained of experiencing bilateral knee pain on prolonged 
sitting or standing.  On examination, there was no laxity 
noted, per drawer test, but there was some joint space 
narrowing bilaterally.  The veteran's range of motion was 
from 0 to 130 degrees passively.  However on active range of 
motion, the veteran was shown to have from 0 to 70 degrees of 
motion in the left knee.  The examiner concluded with 
diagnoses of status-post arthroscopy of the left knee, and 
patellofemoral syndrome bilaterally.  

The veteran underwent an additional VA rating examination in 
December 1998.  The report of that examination shows that the 
veteran complained of experiencing bilateral knee pain which 
was aggravated by activities including kneeling and prolonged 
sitting and standing.  The veteran also indicated that her 
right knee locked up on occasion.  On examination, there was 
negative laxity per drawer test, and negative findings with 
varus/valgus stresses on both knees.  It is unclear as to 
whether McMurray's test was negative, but the examiner noted 
exquisitely painful knees.  In the left knee, the veteran was 
shown to have active range of motion from 15 degrees of 
extension to 55 degrees of flexion, and a passive range of 
motion from 10 degrees of extension to 70 degrees of flexion.  
X-ray results showed mild medial joint space narrowing 
bilaterally.  No osteophytic spurring of significance was 
indicated, and there was an oval-shaped density posterior to 
the left knee.  

In September 1999, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, and testified that she 
experienced chronic pain and significant loss of motion in 
her knees bilaterally.  She stated that she had undergone a 
second arthroscopy to remove an almond-shaped loose body in 
the knee, but that her treating physician advised her that he 
was unable to remove it.  According to the veteran, she 
experienced instability in her left knee and had to wear a 
brace.  She initially stated that her knee locked up and 
indicated that it would "give out." 

In April 2000, the veteran underwent her most recent VA 
rating examination.  The report of that examination shows 
that an MRI of both knees showed some meniscal degeneration 
in each knee without meniscal tear.  X-rays of the knees in 
December 1998 showed bilateral mild medial compartment 
narrowing.  The veteran reported that she climbed stairs 
slowly, and was only able to travel up one half of a flight 
of stairs due to her knees.  In addition, she indicated that 
she was only able to walk for approximately one-half of a 
block.  The veteran stated that she was then attending 
vocational rehabilitation and was taking courses in computer 
science.  On examination, the veteran was observed to walk 
with a significant limp, and favored her left lower 
extremity.  She was observed to walk with a flexed left knee, 
and was unable to perform more than 25 percent of a deep knee 
bend due to pain.  Audible crepitus in the knees was noted on 
squatting.  The veteran was able to perform heel-toe walking.  
Examination of the knees disclosed some warmth in the left 
knee, and there was some diffuse left knee swelling, but 
effusion was difficult to detect because of limitation of 
full extension.  The examiner offered his opinion that mild 
synovial thickening was present.  The range of motion in the 
veteran's left knee was from 13 degrees of extension to 110 
degrees of flexion.  There was pain at the end-ranges of 
motion.  There was no "true laxity" in either knee, and 
there was no instability present.  Crepitus was present 
bilaterally, but the neurovascular examination of both lower 
extremities disclosed no abnormalities.  The examiner 
concluded with diagnoses of osteoarthrosis of the left knee, 
and patellofemoral arthritis of the right knee.  

When service connection for the veteran's left knee 
disability was initially granted in September 1993, an 
initial 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  By that diagnostic code, the 
knee disability was characterized in terms of recurrent 
subluxation or lateral instability.  However, the veteran's 
left knee disability was subsequently shown to involve 
arthritis, and by an August 1998 rating decision, the 
applicable rating code was changed in order to more 
accurately reflect the actual nature of the veteran's 
disability involving impairment of the tibia and fibula and 
degenerative arthritis.  At that time, the veteran's left 
knee disability was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003-5262.  

During the course of this appeal, the RO again reconsidered 
the nature of the veteran's left knee disability, and 
determined that it was more accurately characterized as 
osteoarthrosis of the left knee.  (That disability was 
previously characterized as "residuals of a left knee injury 
with chondromalacia").  In any event, by a Hearing Officer 
decision of June 2000, the veteran's left knee disability was 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258, by which 
the knee disability is considered to involve dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
locking, pain, and effusion into the joint.  After assignment 
of a temporary 100 percent disability evaluation under 
38 C.F.R. § 4.30 for a period of convalescence, a 20 percent 
evaluation was continued under Diagnostic Code 5258.  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for recurrent subluxation or lateral instability when the 
disability is slight.  A 20 percent rating is assigned when 
the disability is moderate, and a 30 percent evaluation, the 
highest rating available under Diagnostic Code 5257, is 
contemplated where the disability is severe.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) is not predicated on loss of range of motion, 
and thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2000), 
assignment of a 20 percent evaluation is contemplated for 
dislocated semilunar cartilage, manifested by frequent 
episodes of locking, pain, and effusion into the joint.  
Under that diagnostic code, a 20 percent evaluation is the 
only disability rating available.  

A noncompensable rating based on limitation of motion of the 
knees is assigned if flexion of the leg is limited to 60 
degrees or extension is limited to 5 degrees.  A 10 percent 
evaluation requires limitation of extension to 10 degrees or 
limitation of flexion to 45 degrees, and a 20 percent 
evaluation is warranted for limitation of extension to 15 
degrees and limitation of flexion to 30 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000), a 10 
percent evaluation is contemplated for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent evaluation is warranted where there is moderate knee 
or ankle disability.  Id.  

In order for a 30 percent rating to be assigned, the 
disability should produce, or more nearly approximate, 
favorable ankylosis of the knee (at full extension or slight 
flexion between zero and 10 degrees); severe knee impairment 
with recurrent subluxation or lateral instability; limitation 
of flexion of the leg to 15 degrees; limitation of extension 
of the leg to 20 degrees; or impairment of the tibia and 
fibula with malunion with marked knee disability.  Further, 
under Diagnostic Code 5262, a 40 percent evaluation is 
contemplated where there is nonunion of the tibia and fibula 
with loose motion, which requires a knee brace.  See 
38 C.F.R. Part 4, §§ 4.7, 4.71a, Diagnostic Codes 5256, 5257, 
5260, 5261, 5262 (2000).  

Degenerative arthritis of the knees is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000), and traumatic arthritis 
is evaluated under Diagnostic Code 5010.  Under both 
diagnostic codes, degenerative (or traumatic) arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is for 
application for each such major joint or group of joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
to be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  Assignment of a 20 percent evaluation is 
contemplated where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  Id.  

The VA General Counsel has held that a separate evaluation is 
to be assigned under Diagnostic Codes 5003 and 5010 for 
arthritis in cases in which the veteran is shown to have 
instability of the knee in addition to arthritis.  By 
opinions set forth at VAOPGCPREC 23-97 and VAOPGCPREC 9-98, 
the VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, 5010, and 5257.  The General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis (VAOPGCPREC 
23-97).  Further, by VAOPGCPREC 9-98, the General Counsel 
determined that even in situations in which the claimant 
technically has full range of motion, but where the motion is 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010 and 38 C.F.R. § 4.59 (2000) 
would still be available.  

As noted, the veteran's left knee disability was initially 
evaluated under Diagnostic Code 5257, and criteria for 
assignment of an evaluation under that diagnostic code 
primarily involves recurrent subluxation or lateral 
instability.  However, while the veteran has complained of 
instability in both her left knee, neither recurrent 
subluxation nor lateral instability has been objectively 
found on clinical examination.  The Board observes that here, 
the veteran's left knee disability is primarily manifested by 
limitation of motion, and not by subluxation, laxity, or 
instability.  Accordingly, the Board finds that the veteran's 
left knee disability is not properly evaluated under 
Diagnostic Code 5257 as that diagnostic code does not 
accurately reflect the nature of her left knee disability.  
Therefore, given that the veteran's left knee disability does 
not involve any recurrent subluxation or lateral instability, 
and as assignment of a disability rating under Diagnostic 
Code 5257 is inappropriate, the veteran is not entitled to 
assignment of a separate 10 percent disability rating for 
arthritis pursuant to VAOPGPREC 23-97 and 9-98.  

Under the rating criteria corresponding with limitation of 
motion, the Board has considered whether an evaluation in 
excess of 20 percent for the left knee under the relevant 
rating criteria such as Diagnostic Codes 5260 or 5261.  The 
veteran has been shown to have ranges of motion varying from 
0 to 15 degrees of extension and from 55 to 110 degrees of 
flexion in the left knee.  None of the range of motion 
studies taken over the course of three VA rating 
examinations, dating from March 1998 to April 2000, is 
consistent with one another.  

With respect to the veteran's left knee, the currently 
assigned 20 percent evaluation is the highest rating 
available for limitation of motion under Diagnostic Code 5260 
or 5261 given her present symptomatology.  The 20 percent 
evaluation is appropriate where the veteran has been shown to 
have limitation of extension to 15 degrees.  In this case, 
the veteran was, in December 1998 and in April 2000, shown to 
have 15 and 13 degrees of extension, respectively, in the 
left knee.  Accordingly, under Diagnostic Code 5261, the 
Board finds that the currently assigned 20 percent evaluation 
is appropriate.  However, given that the veteran is only 
shown to have active flexion limited to less than 55 degrees, 
she would not be entitled to more than a 10 percent 
evaluation under Diagnostic Code 5260.  Moreover, even though 
such limitation of motion may be considered to be the result 
of arthritis, assignment of a separate 10 percent evaluation 
under Diagnostic Code 5003, under the diagnostic codes 
pertaining to limitation of motion, arthritis is considered 
to be a component, or rather, the cause of the limitation of 
motion.  Therefore, assignment of a separate rating for 
arthritis is not for consideration, as such would constitute 
pyramiding, as explained under the provisions of 38 C.F.R. 
§ 4.14 (2000).  

In any event, the veteran's left knee disability has now been 
found to be most consistent with dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion.  As noted, a 20 percent evaluation is the only 
rating available for that disability under Diagnostic Code 
5258.  The Board observes that inasmuch as all of the 
veteran's objectively noted symptomatology is encompassed by 
the provisions of Diagnostic Code 5258, assignment of such 
rating is appropriate.  Further, given the veteran's 
objectively manifested limitation of range of motion, the 
Board notes that assignment of a 20 percent rating is the 
highest rating available under the diagnostic codes 
pertaining to loss of range of motion.  Accordingly, she 
would not be entitled to assignment of an evaluation in 
excess of 20 percent upon application of either set of 
evaluative criteria.  

Further, the Board notes that functional limitation due to 
pain has been taken into consideration in weighing the 
appropriateness of the 20 percent evaluation assigned for the 
veteran's left knee disability under Diagnostic Codes 5260 
and 5261.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Here, 
even taking the effects of pain and weakness into 
consideration, the symptomatology involved with the veteran's 
left knee disability is not shown to be productive of more 
than a 20 percent evaluation.  Moreover, with respect to the 
left knee, Diagnostic Code 5258 incorporates functional 
impairment due to pain among its contemplated symptomatology, 
and the 20 percent evaluation is the highest rating available 
under that diagnostic code.  Therefore, there is no provision 
for assignment of a higher rating based on pain under 
Diagnostic Code 5258.  

The Board's determination that a higher schedular rating is 
not warranted in the present case does not, however, preclude 
the Board from granting a higher rating for the veteran's 
left knee disability.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) (2000), have 
been considered.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  The Board has carefully considered the 
veteran's contentions in this case.  However, there has been 
no showing that the veteran's left knee disability has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran has undergone arthroscopic 
surgery in the past, and that she complains of difficulty on 
standing or sitting for prolonged periods, and experiences 
difficulty climbing stairs or walking.  However, in June 
1998, the veteran was noted to have been employed as a cook, 
and has recently been taking vocational classes in computer 
science.  The Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impractical the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher disability 
ratings for the veteran's left knee disability on a schedular 
basis.  However, her objectively manifested symptomatology 
has not been found to be of such severity as to warrant an 
evaluation in excess of that presently assigned on a 
schedular basis.  Likewise, referral for consideration of an 
extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
left knee disorder is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

